              Case 1:19-cv-05708-JMF Document 13 Filed 08/13/19 Page 1 of 2


                                     Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                      Bettina (Betsy) B. Plevan
                                                                                                                      Member of the Firm
                                                                                                                      d 212.969.3065
                                                                                                                      f 212.969.2900
                                                                                                                      bplevan@proskauer.com
August 13, 2019                                                                                                       www.proskauer.com



BY ECF

Hon. Jesse M. Furman
United States District Judge
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

           Re:        Roma Torre et al., v. Charter Communications, Inc. (19-CV-5708 (JMF))
                      (“Torre”)
                      Thalia Perez et al., v. Charter Communications, Inc. (19-CV-7141 (JMF))
                      (“Perez”)

Dear Judge Furman:

        We write on behalf of Defendant Charter Communications, Inc. (“Charter”) pursuant to
the Court’s Order of August 8, 2019 (Torre and Perez Dkt. No. 12), to oppose the consolidation
of the Torre and Perez cases under Rule 42 of the Federal Rules of Civil Procedure (“Rule”).
Despite Plaintiffs’ efforts to conflate the allegations in the pleadings, the cases share very little in
common. Indeed, the two cases involve different claims (age/gender discrimination in Torre v.
pregnancy discrimination in Perez), brought by employees in a different status (full-time in
Torre v. part-time/freelance in Perez), and very different circumstances (the Torre Plaintiffs are
all currently employed, whereas the Perez Plaintiffs were terminated nearly two years ago).

       Another significant difference, and a decisive factor here, is that both Plaintiffs in Perez
agreed to arbitrate their employment-related claims against Charter, and Defendant will move to
compel arbitration, obviating any need for consolidation.1

        Pursuant to Rule 42(a), the court should only consolidate two actions if they “involve a
common question of law or fact.” However, where, as here, there is no such common question,
consolidation should not be granted. See e.g., KGK Jewelry LLC v. ESDNetwork, No. 11-cv-
9236(LTS), 2014 WL 7333291, at *3 (S.D.N.Y. Dec. 24, 2014) (Denying motion to consolidate
where, inter alia, “both actions arise from the same general set of business relations between the
parties, [but] Action I is significantly more streamlined and focuses on a discrete pair of

1
  Plaintiff Vivian Lee in the Torre case is also subject to an arbitration agreement, which was included in her most
recent employment contract. Defendant also intends to move to compel Ms. Lee’s claims to arbitration.

    Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
            Case 1:19-cv-05708-JMF Document 13 Filed 08/13/19 Page 2 of 2




August 13, 2019
Page 2

contracts. Action II . . . contains numerous breach of contract claims that are not premised on the
contracts at issue in Action I.”); Mira v. Kingston, 15-cv-09989 (CM), 2016 WL 5867448, at *2
(S.D.N.Y. Oct. 3, 2016) (Denying motion for consolidation where plaintiff pro se “allege[d]
employment discrimination at two different companies by different individuals over different
time periods.”); Saunders v. New York City Dep’t of Educ., No. 07-cv-2725 (SJF), 2008 WL
1957780, at *1 (E.D.N.Y. May 2, 2008) (Denying consolidation where the claims in one case
“may overlap with some of the claims asserted” in the other case, but there was “not a sufficient
identity of parties, facts or claims,” including “the basis of plaintiff’s complaint” “to warrant
consolidation.”)

        Specifically, the Torre case primarily alleges that five, currently employed, anchors and
reporters are receiving less air-time and opportunity as the result of favoritism towards younger
women and men.2 (See e.g., Torre Complaint, Dkt. No. 1, ¶¶ 1, 33-35). In contrast, the Perez
case involves claims of pregnancy discrimination on behalf of two former, part-time/freelance,
employees, who were terminated in 2017 as the result of a corporate restructuring. (See e.g.,
Perez Complaint, Dkt. No. 1, ¶¶ 30, 47-48, 75-76). Although Plaintiffs in Perez are both women
over-40, that fact is incidental to, and not alleged to be a separate cause of action distinct from,
their claims of pregnancy discrimination. Likewise, there is no claim in the Torre case that any
of the five, currently-employed Plaintiffs, were discriminated against on the basis of their
pregnancy.

        Further, even the temporal scope will be different for these two cases, as the relevant time
period for Torre extends into 2019, whereas the relevant time period for Perez would cease in
late 2017, after both Plaintiffs were terminated.

        Simply stated, the Torre and Perez cases do not involve “common question[s] of law or
fact,” and consolidation would force Defendant to respond in one action to fundamentally
different and unrelated complaints and grievances, asserted by dissimilar Plaintiffs. As a result,
the cases should not be consolidated.


                                                                         Respectfully submitted,
                                                                         PROSKAUER ROSE LLP


                                                                         /s/ Bettina B. Plevan
                                                                         Bettina B. Plevan


CC: All counsel via ECF

2
  Defendant does not concede that the Torre Plaintiffs, individually, share much in common, particularly with
respect to their experience, skills or complaints, but those issues are not presently before the Court and Defendant
will not address them at this time.
